Citation Nr: 1751624	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-00 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for coxa vara, right hip, with irregularity of the acetabulum with flattening of the femoral head, status post total hip replacement. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for degenerative joint disease, right knee, as secondary to service-connected coxa vara, right hip, with irregularity of the acetabulum with flattening of the femoral head, status post total hip replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2010, January 2013, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran indicated in his January 2013 and June 2015 substantive appeals that he wished to testify at a hearing before a member of the Board.  Before the Veteran could be scheduled for a Board hearing, the Veteran requested to withdraw his hearing request in October 2015.  In November 2015 and March 2017 letters, the Veteran reiterated this request.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 2017, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to a rating in excess of 50 percent for coxa vara, right hip, with irregularity of the acetabulum with flattening of the femoral head, status post total hip replacement. 

2.  In July 2017, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to service connection for bilateral hearing loss.

3.  In July 2017, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to service connection for tinnitus.

4.  In July 2017, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to service connection for degenerative joint disease, right knee, as secondary to service-connected coxa vara, right hip, with irregularity of the acetabulum with flattening of the femoral head, status post total hip replacement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his claim for entitlement to a rating in excess of 50 percent for coxa vara, right hip, with irregularity of the acetabulum with flattening of the femoral head, status post total hip replacement, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal by the Veteran of his claim for service connection for tinnitus, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal by the Veteran of his claim for entitlement to service connection for degenerative joint disease, right knee, as secondary to service-connected coxa vara, right hip, with irregularity of the acetabulum with flattening of the femoral head, status post total hip replacement, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a July 2017 letter, the Veteran's representative asked that the Board withdraw the Veteran's request for a hearing and his appeal.  The Veteran also submitted a statement in which he referenced a May 19, 2017, letter notifying him that he had been placed on a list of persons wanting to appear for an in-person hearing before a member of the Board.  He requested that his hearing request be withdrawn and his appeal be discontinued.  

The Board notes that the RO sent the Veteran a letter in August 2017 attempting to clarify his withdrawal.  The letter states that the Veteran expressed a desire to withdraw his appeal and that the Veteran must submit a signed statement indicating a desire to withdraw his appeal.  However, the Veteran's representative's July 2017 included as an attachment just such a signed letter from the Veteran.  Thus, the Veteran's July 2017 statement in fact complies with provisions of 38 C.F.R. § 20.204.  Finally, the Board notes that while the Veteran's representative's Washington, D.C. office submitted a brief addressing the issues the Veteran had appealed, this brief makes no reference to the Veteran's statement from July 2017 withdrawing his appeal or the letter from the Montgomery office of the Veteran's representative confirming the Veteran's intention to withdraw his appeal.  The Veteran has expressed no desire to continue his appeal since providing his July 2017 statement.  There is also no indication from either the Veteran or his representative that the July 2017 statement was an error or sent as a result of some mistake.  As such, the Board finds that the Veteran's July 2017 statement expressed his intention to withdraw his appeal in this matter.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to a rating in excess of 50 percent for coxa vara, right hip, and entitlement to service connection for bilateral hearing loss, tinnitus, and degenerative joint disease, right knee, and the claims are therefore dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 50 percent for coxa vara, right hip, with irregularity of the acetabulum with flattening of the femoral head, status post total hip replacement. 

The appeal of the issue entitlement to service connection for bilateral hearing loss.

The appeal of the issue entitlement to service connection for tinnitus.   

The appeal of the issue entitlement to service connection for degenerative joint disease, right knee, as secondary to service-connected coxa vara, right hip, with irregularity of the acetabulum with flattening of the femoral head, status post total hip replacement.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


